IN THE COMMONWEALTH COURT OF PENNSYLVANIA


La-Qun R. Williams,                            :
                 Appellant                     :
                                               :
                v.                             : No. 1149 C.D. 2016
                                               : Submitted: December 16, 2016
Tracy Shawley                                  :


BEFORE:         HONORABLE MARY HANNAH LEAVITT, President Judge
                HONORABLE ANNE E. COVEY, Judge
                HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED


MEMORANDUM OPINION BY
SENIOR JUDGE PELLEGRINI                                         FILED: January 5, 2017


                La-Qun R. Williams (Williams), a state prisoner, appeals pro se from
the order of the Court of Common Pleas of Greene County (trial court) dismissing
his action with prejudice sua sponte pursuant to Section 6602(e) of Pennsylvania’s
Prison Litigation Reform Act (PLRA), 42 Pa.C.S. § 6602(e),1 because his prison

      1
          42 Pa.C.S. § 6602(e) provides, in pertinent part,

                (e) Dismissal of litigation.--Notwithstanding any filing fee which
                has been paid, the court shall dismiss prison conditions litigation at
                any time, including prior to service on the defendant, if the court
                determines any of the following:

                                                ***

                         (2) The prison conditions litigation is frivolous or malicious
                or fails to state a claim upon which relief may be granted. . . .
(Footnote continued on next page…)
conditions litigation failed to state a claim upon which relief may be granted.2
Because Appellee, through his or her counsel, the Office of Attorney General
(OAG), concede that his complaint properly pleads actionable claims for relief, we
vacate and remand.


                Williams is incarcerated at the State Correctional Institution at Greene
(SCI-Greene). He filed a complaint seeking damages for personal property that
certain conspiring officers of the Department of Corrections (Department) at SCI-
Greene had lost, damaged or destroyed in retaliation for his filing of grievances
and litigation.3 Appellee filed an Answer and New Matter to Williams’ complaint.
The trial court then sua sponte dismissed Williams’ action with prejudice because
it found that the complaint failed to set forth a cause of action. Williams then filed
this appeal.4

(continued…)

42 Pa.C.S. § 6601 defines “Prison conditions litigation” as “[a] civil proceeding arising in whole
or in part under Federal or State law with respect to the conditions of confinement or the effects
of actions by a government party on the life of an individual confined in prison.”

       2
         Williams also filed a motion for preliminary injunction, which is not currently on appeal
before this Court.

       3
          The facts pled in Williams’ complaint give rise to an action under 42 U.S.C. § 1983. To
state a claim under Section 1983, a plaintiff must 1) allege a violation of rights secured by the
United States Constitution and/or the laws of the United States, and 2) show that the alleged
deprivation was committed by a person acting under color of state law. Anelli v. Arrowhead
Lakes Community Association, Inc., 689 A.2d 357 (Pa. Cmwlth. 1997).

       4
        Our scope of review of the trial court’s order is plenary where the trial court dismisses a
complaint sua sponte for failure to state a cause of action upon which relief may be granted.
Owens v. Shannon, 808 A.2d 607, 609 n.5 (Pa. Cmwlth. 2002).




                                                2
             On appeal, Williams contends that the trial court erred by sua sponte
dismissing his action because his complaint does set forth facts that support the
causes of action pled. Appellee did not file a brief but instead, through his or her
counsel, the OAG, filed a letter with the court stating that “Williams has properly
pleaded a violation of his federal civil rights by the confiscation of his personal
property by certain of the appellee[s] in expressed retaliation for his filing of
grievances and litigation on the face of his pleading.        Consequently, he has
properly pleaded a claim against certain of the appellees to engage in a conspiracy
whose object was such retaliation.”5          After reviewing the pleadings in his
complaint, we agree with the Appellee’s assessment.


             Accordingly, we vacate the trial court’s order, reinstate Williams’
complaint, and remand the matter to the trial court for further proceedings
consistent with this opinion.



                                          ________________________________
                                          DAN PELLEGRINI, Senior Judge




      5
         Letter dated November 18, 2016, from Kemal Alexander Mericli, Senior Deputy
Attorney General, to Michael Krimmel, Chief Clerk, Commonwealth Court of Pennsylvania.



                                          3
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


La-Qun R. Williams,                      :
                 Appellant               :
                                         :
            v.                           : No. 1149 C.D. 2016
                                         :
Tracy Shawley                            :




                                     ORDER


            AND NOW, this 5th day of January, 2017, it is hereby ordered that the
Court of Common Pleas of Greene County’s order dated January 27, 2016, is vacated
and La-Qun R. Williams’ complaint is reinstated. The case is remanded to the Court
of Common Pleas of Greene County for further proceedings consistent with this
opinion.


            Jurisdiction relinquished.



                                           ________________________________
                                           DAN PELLEGRINI, Senior Judge